Citation Nr: 1717136	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-02 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left ankle. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to July 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2012 and October 2012 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

These claims were most recently remanded by the Board in March 2015 for additional adjudication.  When these claims were last before the Board, a claim of entitlement to service connection for an acquired psychiatric disorder was on appeal.  However, service connection for a generalized anxiety disorder was granted by the AOJ in an October 2016 rating decision, with an initial 70 percent disability rating.  The RO erroneously included the issue of entitlement to an initial rating in excess of 70 percent for a generalized anxiety disorder in an October 2016 supplemental statement of the case.  Because the Veteran has not filed a notice of disagreement with the 70 percent rating assigned in the October 2016 rating decision, that issue is not on appeal. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In accordance with the Board's remand, the Veteran was provided a VA examination in connection with his service-connected left ankle disability in March 2016.  Subsequently, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

Further, in its March 2015 remand, the Board instructed the AOJ to associate the Veteran's VA Vocational Rehabilitation folder with his claims folder.  While it appears that the RO obtained and reviewed the Veteran's Vocational Rehabilitation folder, it is not associated with the VBMS file and not available to the Board.  See Supplemental Statement of the Case, dated October 5, 2016.  

Finally, as noted above, since the Board's March 2015 remand, the Veteran has been service connected for a generalized anxiety disorder, which is rated as 70 percent disabling.  A new VA examination of the Veteran's service-connected disabilities would assist in adjudication of his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2016 forward.

2.  Make arrangements to obtain the Veteran's VA Vocational Rehabilitation folder.  Ensure that this evidence is made available to the Board, if and/or when the Veteran's case is returned to the Board for further adjudication.

3.  After the above has been completed, schedule the Veteran for appropriate VA examinations to assess the current level of severity of his service-connected degenerative arthritis of the left ankle and to address the TDIU claim.  The appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

The ankle examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

With respect to the TDIU claim, the examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected degenerative arthritis of the left ankle, generalized anxiety disorder, genital warts, bilateral conjunctivitis, and bilateral maxillary sinusitis on his employment. The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report(s).

4.  Ensure that the examination report(s) is adequate.  If it is deficient in any manner, return the report(s) to the examiner(s) for corrective action.

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



